DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Ando et al. (US 2004/0230171).
With reference to claim 1, Ando et al. (hereinafter “Ando”) discloses an  underpants-type disposable diaper (1) comprising: 
an outer member (20) that separately or integrally configures a front body and a back body (figure 2); 
an inner member (10) attached to the outer member from the front body to the back body (figure 2), 
a waist opening (6) and a pair of left and right leg openings (5) being formed by joining both side portions of the outer member of the front body and both side portions of the outer member of the back body, respectively (figure 1),
 the inner member including an absorbent body (4), a liquid pervious top sheet (2) that covers a front surface side of the absorbent body, and a liquid impervious sheet (3) that covers a back surface side of the absorbent body [0023], 
the outer member including a waist extended section( D) that extends toward a side of the waist opening from an edge of the inner member on a waist side (figure 2); 
and a display sheet (8) formed of a liquid impervious resin film [0077-0078] on an outer side beyond the inner member (figure 1) in a region in which the outer member and the inner member overlap with each other in at least one of the front body and the back body, wherein the display sheet in at least one of the front body and the back body extends from a region overlapping the inner member into the waist extended section as shown in figures 1-3. 
As to claim 4, Ando discloses an underpants-type disposable diaper wherein a width of the display sheet is 50 to 100% of a width of the inner member as shown in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2004/0230171) and further in view of LaVon et al (US 2012/0211363).
As to claim 2, Ando discloses the invention substantially as claimed as set forth in the rejection of claim 1.
Ando also provides an underpants-type disposable diaper further with an elastic member (61) that contracts a width direction range [0031] corresponding to at least an intermediate part of the display sheet in a width direction as set forth in figures 1-3.
The difference between Ando and claim 2 is the provision that the elastic member is provided at a position spaced 5 mm or more apart toward the side of the waist opening from the edge of the inner member on the waist side in the waist extended section. 
LaVon et al. (hereinafter “LaVon”) teaches an analogous underpants-type disposable diaper including waist elastics (102,104) which are provided at a position spaced 5 mm or more apart toward the side of the waist opening from the edge of the inner member (38) on the waist side in the waist extended section as set forth in [0052] and as shown in figure 3.

With reference to claim 3, Ando discloses an underpants-type disposable diaper wherein the display sheet (8) extends at least to the elastic member located closest to the inner member side as shown in figures 1 and 2
As to claims 5-6, Ando discloses an underpants-type disposable diaper wherein a width of the display sheet is 50 to 100% of a width of the inner member as shown in figure 2 where width of the display sheet is shown to cover the width of the inner member (10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0331807 discloses diapers utilizing graphics to visually confirm waist elastic properties.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781